FILED

sep 3 2019
erk, istrict Court
IN THE UNITED STATES DISTRICT COURT °'Biiit OF Montana
FOR THE DISTRICT OF MONTANA ling
BILLINGS DIVISION
ARLENE SCHEITZACH,
CV 17-100-BLG-SPW-TJC
Plaintiff,
VS. ORDER

WELLS FARGO BANK, NATIONAL
ASSOCIATION and DOES I-V,

Defendants.

 

 

Upon the parties’ Stipulation for Dismissal with Prejudice (Doc. 71), by and
between their counsel of record,

IT IS HEREBY ORDERED that the above-entitled cause is DISMISSED
with prejudice, with each party to bear their own costs and attorney’s fees.

DATED this Sa day of September, 2019.

een Me bli

SUSAN P. WATTERS
U.S. DISTRICT JUDGE
